NUMBER 13-17-00259-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


CESSNA AIRCRAFT COMPANY
AND TEXTRON AVIATION INC.,                                                                Appellants,

                                                v.

JORGE GARCIA, ET AL.,                                                                     Appellees.


                        On appeal from the 93rd District Court
                             of Hidalgo County, Texas.


                             MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
           Memorandum Opinion by Chief Justice Valdez

      Appellants Cessna Aircraft Company and Textron Aviation Inc. (“Cessna”) appeal

the trial court’s denial of their special appearance. 1 By two issues, Cessna contends that



      1   After the accident, Cessna Aircraft Company merged with Textron Aviation Inc.
the trial court erred in denying its special appearance because it is not subject to specific

or general personal jurisdiction. We affirm.

                                        I.      PERTINENT FACTS

        This case involves an aviation accident of a Cessna airplane which departed from

McAllen, Texas. The accident occurred in Mexico. The aircraft’s pilot, co-pilot, and

passenger were killed in the accident. Appellees Jorge Garcia, et al., several family

members of the deceased individuals (the “Family Members”), sued, among others,

Cessna for damages arising from the accident. 2

        Cessna is a Kansas corporation that manufactured the aircraft in Kansas using

parts that came from other states. The engine came from Pennsylvania. The engine’s

crankshaft came from Ohio, but the metal was forged in Texas. A faulty crankshaft is

believed to be the cause of the engine’s failure on the day of the accident.

        After its manufacture in Kansas, the aircraft was sold to a dealer in Florida, then

repossessed and sold to a dealer in Iowa, and finally sold to a resident of Mexico.

Consequently, the aircraft in this case was not sold to a Texas resident. However, Cessna

openly admits to carrying on marketing and sales activities in Texas. For example,

Cessna regularly sells aircraft to Texas residents; it currently owns and operates service

centers in San Antonio and Houston; and it derived $246,943,492 in total sales out of

Texas between 2013 and 2015. Aside from owning and operating service centers in San


        2 Some of the Family Members were plaintiffs and others were interveners. We have relied on the

pleadings of both groups for purposes of our analysis. The Plaintiffs included: Jorge Garcia, Individually
and on behalf of the Estate of Abraham Garcia, deceased, Luis Rogelio Puente Martell, Individually and on
behalf of the Estate of Luis Rogelio Puente Villela, deceased, Olivia Miriam Villela Ortiz, Individually, and
Daniella Barajas Individually and on behalf of the Estate of Aureliano Barajas, Antonio Barajas, Individually.
The interveners included: Jeanetta Izela Garcia Fassion, Individually and as personal representative of the
Estate of Aureliano Barajas, deceased and as next friend of Areliano Barajas Garcia, a minor, Individually,
and Andres Barajas Garcia, a minor, Individually.


                                                          2
Antonio and Houston, Cessna also contracts with fifteen independently owned service

centers in Texas. These service centers are required by contract to represent themselves

as authorized service facilities for Cessna aircraft.

       McCreery Aviation, based in McAllen, is one such service center for Cessna

aircraft. McCreery serviced and fueled the aircraft prior to its departure on the day of the

accident in 2015. Robert McCreery testified that as a Cessna authorized service center,

McCreery Aviation also serviced the aircraft in 2013, when it used Cessna parts and

worked on the crankshaft seal, installing new Cessna O-rings. 3

       In their live pleading, pertinent to jurisdiction, the Family Members claimed that:

              [Cessna] sells aircraft to residents in the State of Texas that have
       engines manufactured by Avco/Lycoming. Therefore, the finished product
       of Avco/Lycoming and the aircraft manufactured by [Cessna] are placed into
       the stream of commerce by [Cessna].

                 ....

               [Cessna] owns and/or operates service centers in the State of Texas.
       These service centers repair, maintain and service Cessna aircraft. These
       service centers sell Cessna parts. McCreery Aviation Co., Inc. is authorized
       to perform maintenance on Cessna single and multi-engine aircraft. And,
       McCreery Aviation Co., Inc. is an authorized Cessna single and multi-
       engine parts dealer and McCreery made repairs to the subject plane prior
       to this accident and used Cessna parts that McCreery had purchased from
       Cessna. Further, [Cessna] has mobile service units that can and have been
       dispatched to the State of Texas.

                 ....

              McCreery, in order to act as a service center for [Cessna], receives
       technical publication, service bulletins, service letters, service instructions
       and other documents from . . . [Cessna] for use in their business of
       maintaining Cessna aircraft . . . engines.

             . . . [Cessna] put products into the stream of commerce knowing that
       they will reach Texas. And . . . [Cessna] engage[d] in additional contacts,

       3   The crankshaft at issue was manufactured by Lycoming.


                                                      3
       after placing their products into the stream of commerce into Texas, with
       the intent to serve the Texas market. These contacts include, but are not
       limited to, (1) service centers, (2) mobile service units, (3) sales of parts, (4)
       maintaining/repairing or servicing aircraft or engines, (5) advertising in
       Texas, (6) websites, (7) channels of communication with Texas residents
       and service centers, and (8) entering into contracts and agreements.

               ....

               [Cessna has] intentionally targeted Texas as a marketplace for their
       products. They have taken advantage of the benefits in order to purposely
       avail themselves for profit in Texas. All of their contacts . . . and the causes
       of action in this matter arise from or relate to all of [Cessna’s] contacts in
       the State of Texas.

               ....

                At all relevant times hereto, the evidence will show that Cessna and
       Textron/Cessna, as part of its operating agreement with Defendant
       McCreery, had the right to pull random inspection of McCreery’s facilities in
       order to assure Cessna that McCreery maintained and operated their
       facilities to Cessna’s standards. Under the operating agreement, Cessna
       could also inspect and audit Defendant McCreery’s financial books and
       records to assure that the Cessna Authorized Sales and Service Center
       maintained the highest standards in financial integrity, especially when the
       Cessna name was tied to and intertwined with McCreery Aviation, and its
       operating and marketing practices.

       The Family Members also alleged that Cessna manufactured and marketed the

component parts of the plane. The Family Members stated that McCreery performed

maintenance and repairs to the plane in 2014 and in 2015. Specifically, in their response

to Cessna’s special appearance motion, the Family Members alleged that the accident

was caused by the plane’s faulty crankshaft, which “was the subject of at least two Cessna

service bulletins. . . .”

       Cessna filed a special appearance that the trial court denied. This appeal followed.

                      II.   STANDARD OF REVIEW AND APPLICABLE LAW




                                                   4
       Texas courts have personal jurisdiction over a nonresident defendant only if it is

authorized by the Texas long-arm statute. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 17.042 (West, Westlaw through 2017 1st C.S.). The Texas long-arm statute sets out

several activities that constitute “doing business” in Texas; however, the list is not

exclusive, and Texas’s long-arm statute’s “broad language extends Texas courts’

personal jurisdiction ‘as far as the federal constitutional requirements of due process will

permit.’” BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002)

(quoting U-Anchor Adver., Inc. v. Burt, 553 S.W.2d 760, 762 (Tex. 1977)). Therefore,

“the requirements of the Texas long-arm statute are satisfied if the exercise of personal

jurisdiction comports with federal due process limitations.” CSR Ltd. v. Link, 925 S.W.2d
591, 594 (Tex. 1996).

       The plaintiff bears the initial burden of pleading “sufficient allegations to bring a

nonresident defendant within the provisions of the [Texas] long-arm statute.”          BMC

Software Belg., 83 S.W.3d at 793. Once this burden is satisfied, to challenge personal

jurisdiction, the defendant must file a special appearance negating all bases of personal

jurisdiction asserted by the plaintiff. Moki Mac River Expeditions v. Drugg, 221 S.W.3d
569, 574 (Tex. 2007); BMC Software Belg., 83 S.W.3d at 793; El Puerto de Liverpool,

S.A. de C.V. v. Servi Mundo Llantero, S.A. de C.V., 82 S.W.3d 622, 628 (Tex. App.—

Corpus Christi 2002, pet. dism’d w.o.j.).

       Cessna does not challenge that the Family Members met their initial burden

regarding specific jurisdiction. Thus, to have prevailed on its special appearance, Cessna

must have negated the Family Members’ allegations that (1) Cessna had minimum

contacts with Texas by purposefully availing itself of the privilege of conducting activities



                                                 5
in Texas and (2) Cessna’s potential liability arose from or was substantially connected to

those contacts.     See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985);

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984); Guardian

Royal Exch. Assur., Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991).

         Minimum contacts may be found when the nonresident defendant purposefully

avails himself of the privileges and benefits inherent in conducting business in the forum

state. Moki Mac, 221 S.W.3d at 575 (“[A] defendant must seek some benefit, advantage

or profit by ‘availing’ itself of the jurisdiction.”) (quoting Michiana Easy Livin’ Country, Inc.

v. Holten, 168 S.W.3d 777, 785 (2005)); see Burger King Corp., 471 U.S. at 474–75. We

consider three factors when determining whether the nonresident defendant purposefully

availed itself of the privilege of conducting activities in Texas: (1) the defendant’s own

contacts with Texas, and not the unilateral activity of another party; (2) whether the

defendant’s actions were purposeful rather than random, attenuated, or fortuitous; and

(3) whether the defendant sought some benefit, advantage, or profit by availing himself

of the jurisdiction. Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 151 (Tex.

2013).    Our minimum contacts analysis focuses on the “quality and nature of the

defendant’s contacts, rather than their number.” AM Type Culture Collection, Inc. v.

Coleman, 83 S.W.3d 801, 806 (Tex. 2002). “The United States Supreme Court has

specified that a nonresident’s contacts are not unilateral or random and fortuitous when

the defendant ‘has created continuing obligations between himself and residents of the

forum,’ which shields the nonresident with the benefits and protections of the forum’s

laws.” Moncrief Oil, 414 S.W.3d at 151.




                                                   6
       Whether the trial court has personal jurisdiction over a defendant is a question of

law. BMC Software Belg., 83 S.W.3d at 794. Thus, we review the trial court’s ruling on

a special appearance de novo. Id. If the trial court does not issue findings of fact and

conclusions of law, we must imply all facts necessary to support the judgment if those

facts are supported by the evidence, and we presume that the trial court resolved all

factual disputes in favor of its ruling. Id. at 795 (citing Worford v. Stamper, 801 S.W.2d
108, 109 (Tex. 1990); Zac Smith & Co. v. Otis Elevator Co., 734 S.W.2d 662, 666 (Tex.

1987); In re W.E.R., 669 S.W.2d 716, 717 (Tex. 1984)); Glattly v. CMS Viron Corp., 177
S.W.3d 438, 445 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (citing Am. Type Culture

Collection, 83 S.W.3d at 805–06). The trial court determines the special appearance by

referring to the pleadings, any stipulations made by and between the parties, any

affidavits and attachments filed by the parties, discovery, and any oral testimony. TEX. R.

CIV. P. 120a(3).

                                     III.   DISCUSSION

       By its first issue, Cessna contends that it is not subject to specific jurisdiction in

Texas. It argues specifically that the “stream of commerce” theory is not a basis for

specific jurisdiction, a failure to warn McCreery is not a basis for specific jurisdiction, and

there are no other contacts with Texas upon which to base specific jurisdiction.

       However, Cessna did not negate the allegations that it sold its products in Texas,

has service centers in Texas, maintains/repairs or services aircraft and engines in Texas,

and advertises in Texas. In addition, Cessna did not negate that it had contracted with

McCreery in Texas to sell engine parts and to service Cessna airplanes. Moreover,

Cessna did not negate that it sought the benefit of profiting from its sale of airplanes and



                                                  7
airplane parts in Texas. Cessna’s contacts with Texas were neither unilateral activities

nor random and fortuitous. Cessna purposefully availed itself of the privileges and

benefits inherent in conducting business in Texas. See Moki Mac, 221 S.W.3d at 575.

      We agree with Cessna that placing a product into the stream of commerce without

more does not fulfill the minimum contacts required for specific jurisdiction. See CMMC

v. Salinas, 929 S.W.2d 435, 438 (Tex. 1996). However, Cessna does not simply sell its

airplanes in another state and by some unpredictable happenstance those airplanes

make their way into the Texas market. See id. (citing Asahi Metal Indus. v. Superior

Court, 480 U.S. 102, 1034–35 (1987) (finding no minimum contacts where the

nonresident defendant’s “products were regularly sold in California” and did not “regularly

find [their] way to Texas”)). On the contrary, the evidence presented by the Family

Members shows that Cessna has put its airplanes into the stream of commerce with the

expectation that those airplanes will be purchased by consumers in Texas. See Seiferth

v. Helicopteros Atuneros, Inc., 472 F.3d 266, 273 (5th Cir. 2006) (quoting World–Wide

Volkswagen, 444 U.S. at 298). Cessna engaged in additional conduct that indicates its

purpose to serve the Texas market by advertising in Texas, establishing Cessna

maintenance and repair centers in Texas, and selling its airplanes and parts in Texas

through Cessna dealers. See CMMC, 929 S.W.2d at 438; see also Griffin v. Ford Motor

Co., No. A-17-CA-00442-SS, 2017 WL 3841890, at *3 (W.D. Tex. Sept. 1, 2017).

Accordingly, we conclude that the trial court properly found that Cessna had the requisite

minimum contacts with Texas under specific jurisdiction analysis.

      Now, we must determine whether the Family Members’ claim arises from or relates

to Cessna’s contacts with Texas; stated another way, we must determine whether there



                                                8
is a “substantial connection between [the] contacts and the operative facts of the

litigation.” Moki Mac, 221 S.W.3d at 585; see also Bristol-Myers Squibb Co. v. Superior

Court of Cal., San Francisco Cty., ––– U.S. ––––, 137 S. Ct. 1773, 1780 (2017) (“[S]pecific

jurisdiction is confined to adjudication of issues deriving from, or connected with, the very

controversy that establishes jurisdiction.”) (internal quotations omitted).                  The Family

Members alleged that the accident was caused by a defective crankshaft that was part of

the airplane’s engine.         The Family Members alleged that Cessna contracted with

McCreery to provide maintenance and repair to the Cessna airplane involved in this

accident. The Family Members alleged that the airplane’s defective crankshaft was

purchased in Texas and installed in Texas. Cessna has not negated these facts. We

conclude that because the alleged defective crankshaft was marketed, sold, and installed

in Texas, and Cessna’s activities of selling its parts in Texas are related to the Family

Members’ claim that the defective crankshaft caused the accident, the trial court properly

found that there is a substantial connection between Cessna’s contacts and the operative

facts of the litigation. See id.; see also Bristol-Myers Squibb Co., ––– U.S. at ––––, 137
S. Ct. at 1780; Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014) (explaining that for there

to be specific jurisdiction, the suit must arise out of or relate to the defendant’s contacts

with the forum). We overrule Cessna’s first issue. 4

                                          IV.     CONCLUSION

        We affirm the trial court’s judgment.



        4  In its order denying Cessna’s special appearance, the trial court stated that it had not reached
Cessna’s argument that there is no general personal jurisdiction. See TEX. R. APP. P. 33.1 (requiring for a
party to obtain a ruling or object to the trial court’s refusal to rule). Nonetheless, having found specific
jurisdiction, we need not address whether there is general jurisdiction as it is not dispositive. See id. R.
41.7.


                                                         9
                                   /s/ Rogelio Valdez
                                   ROGELIO VALDEZ
                                   Chief Justice



Delivered and filed the
19th day of December, 2018.




                              10